*562OPINION

Per Curiam:

Appellant was convicted of burglary, a felony under NRS 205.060. We need only consider appellant’s contention that the district court committed error as to an instruction on the presumption of intent for burglary. See NRS 205.065.
Over appellant’s objection, the district court gave the following instruction:
Every person who shall unlawfully break and enter or unlawfully enter any building shall be deemed to have broken and entered or entered the building with intent to commit larceny or a felony therein, unless such unlawful breaking and entering or unlawful entry shall be explained by testimony satisfactory to the Jury to have been made without criminal intent.
The challenged instruction was nearly identical to the instruction we condemned as reversible error in Hollis v. State, 96 Nev. 207, 606 P.2d 534 (1980).
Accordingly, the judgment of conviction is reversed and the case is remanded for a new trial.